     Case 3:20-cv-00572-MMD-CLB Document 4 Filed 11/16/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     MITCHELL KEITH GOODRUM,                           Case No. 3:20-cv-00572-MMD-CLB
7                                         Plaintiff,                   ORDER
             v.
8
      KENNETH PEELE INVESTIGATIONS,
9     et al.,
10                                    Defendants.
11

12          Pro se Plaintiff Mitchell Keith Goodrum brings this action under 42 U.S.C. § 1983.

13   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of

14   United States Magistrate Judge Carla L. Baldwin (ECF No. 3), recommending Plaintiff’s

15   complaint be dismissed without prejudice, but without leave to amend. Plaintiff had until

16   November 2, 2020 to file an objection. To date, no objection to the R&R has been filed.

17   For this reason, and as explained below, the Court adopts the R&R, and will dismiss

18   Plaintiff’s complaint without prejudice, and without leave to amend.

19          The Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   fails to object to a magistrate judge’s recommendation, the Court is not required to

22   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

23   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

24   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

25   recommendations is required if, but only if, one or both parties file objections to the

26   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

27   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

28   clear error on the face of the record in order to accept the recommendation.”).
     Case 3:20-cv-00572-MMD-CLB Document 4 Filed 11/16/20 Page 2 of 2




1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Baldwin recommends that Plaintiff’s

3    application to proceed in forma pauperis be granted because Plaintiff has demonstrated

4    he cannot pay the filing fee. (ECF No. 3 at 2.) However, because Plaintiff’s requested

5    relief in this action requires a habeas corpus action, Judge Baldwin recommends

6    dismissing Plaintiff’s civil rights claim—because “§ 1983 is not a backdoor through which

7    a federal court may overturn a state court conviction or award relief related to the fact or

8    duration of a sentence.” (Id. at 4.) And because Plaintiff’s cannot obtain the relief he seeks

9    in a § 1983 case, amendment would be futile. (Id.) The Court agrees with Judge Baldwin.

10   Having reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

11          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

12   No. 3) is accepted and adopted in full.

13          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

14   No. 1) is granted.

15          It is further ordered that Plaintiff’s complaint (ECF No. 1-1) is dismissed without

16   prejudice, and without leave to amend.

17          The Clerk of Court is directed to enter judgment accordingly and close this case.

18          DATED THIS 16th Day of November 2020.

19

20

21                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25
26

27

28
                                                   2
